Name: Commission Regulation (EEC) No 2933/85 of 22 October 1985 amending Regulation (EEC) No 1836/85 laying down transitional measures for peas, field beans and sweet lupins during the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 281 /6 Official Journal of the European Communities 23 . 10 . 85 COMMISSION REGULATION (EEC) No 2933/85 of 22 October 1985 amending Regulation (EEC) No 1836/85 laying down transitional measures for peas , field beans and sweet lupins during the 1985/86 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982, laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (7) thereof, Having regard to Council Regulation (EEC) No 1832/85 of 27 June 1985 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), and in particular Article 2 thereof, Whereas the provisions of Article 3 of Commission Regulation (EEC) No 1836/85 (4), as amended by Regulation (EEC) No 2425/85 (*), should also be applicable in the case of aid certificates applied for after 30 September 1985 ; Article 1 Regulation (EEC) No 1836/85 is hereby amended as follows : 1 . Article 3 is replaced by the following : 'Article 3 1 . The term of validity of the aid certificate certi ­ fying the advance fixing of the amount of the aid, referred to in Article 6 (4) of Regulation (EEC) No 2036/82 shall , in cases where the application is lodged during the period 1 July to 31 December 1985, be limited to the end of the sixth month following that in which the application is lodged . 2. From 1 January 1986, in cases where applica ­ tions for certificates were lodged between 1 July and 31 December 1985, the holders shall , at their request and on presentation of the original of the aid certificate, be issued with a certificate valid throughout the Community and drawn up using the form specified in Article 6 (4) of Regulation (EEC) No 2036/82 in respect of the quantities which are stated in the original of the certificate and which have not yet been identified. The particulars stated in the Community certificate with regard to the date of validity of the aid and its amount shall , in such cases, be the same as those stated in the original of the certificate produced by the holder ; however, the quantities already identi ­ fied shall be deducted from the weight of the product stated in box 5. The agency which issues the certificate shall retain the original of the certificaate produced by the holder and shall include in box 13 of the Commu ­ nity certificate a reference whereby the original aid certificate can be traced.' Whereas the second subparagraph of Article 6 (4) of Regulation (EEC) No 2036/82 (6) specifies that a stan ­ dard Community aid certificate form is to be intro ­ duced not later than 31 December 1985 ; whereas it is advisable to allow national certificates applied for prior to that date to be replaced by Community certificates ; Whereas Article 4 of Regulation (EEC) No 1836/85 should be amended to allow the new arrangements for peas, field beans and sweet lupins introduced by Regu ­ lation (EEC) No 1832/85 to be applied ; whereas the changes concerned should be applicable with effect from 1 July 1985, in order to calculate the adjustment factor applicable after December following the exten ­ sion of the period of validity of the certificates which was provided for by Regulation (EEC) No 2425/85 ; (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 151 , 10 . 6 . 1985, p. 7. (3) OJ No L 173, 3 . 7. 1985, p. 3 . (4) OJ No L 173, 3 . 7 . 1985, p. 13 . 0 OJ No L 230 , 29 . 8 . 1985, p. 9 . (6) OJ No L 219 , 28 . 7 . 1982, p. 1 . 23 . 10 . 85 Official Journal of the European Communities No L 281 /7 2. Article 4 is replaced by the following : 'Article 4 be equal to 0 for amounts of aid fixed before 1 January 1986.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1985. For products in respect of which an activating threshold price is fixed, the factor referred to in Article 6 (3) of Regulation (EEC) No 2036/82, shall This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1985 . For the Commission Frans ANDRIESSEN Vice-President